Exhibit 10.1

AMENDMENT NO. 1 TO

AGREEMENT AND PLAN OF MERGER

THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), is made
and entered into as of May 6, 2015, by and among Targacept, Inc., a Delaware
corporation (“Talos”), Talos Merger Sub, Inc., a Delaware corporation (the
“Merger Sub”), and Catalyst Biosciences, Inc., a Delaware corporation (the
“Company”). All capitalized terms used but not defined herein shall have the
meanings set forth in the Merger Agreement (as defined below).

RECITALS

WHEREAS, the Parties have entered into that certain Agreement and Plan of
Merger, dated as of March 5, 2015 (the “Merger Agreement”), providing for, among
other things, the merger of the Merger Sub with and into the Company, with the
Company surviving as a wholly-owned subsidiary of Talos; and

WHEREAS, pursuant to Section 10.2 of the Merger Agreement, the Parties wish to
amend the Merger Agreement as set forth in this Amendment for the purpose of
extending the date on which either Party may terminate the Merger Agreement
under Section 9.1(b) of the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, subject to the conditions set forth in the Merger
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

1. In Section 9.1(b) of the Merger Agreement, “July 31, 2015” is hereby replaced
with “September 30, 2015”.

2. Representations and Warranties. Each Party represents and warrants to the
other as follows: (a) such Party has all requisite corporate power and authority
to enter into this Amendment; (b) the execution and delivery of this Amendment
has been duly authorized by all necessary corporate action on the part of such
Party; and (c) this Amendment has been duly executed and delivered by such Party
and constitutes a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles.

3. References. All references to the Merger Agreement (including “hereof,”
“herein,” “hereunder,” “hereby” and “this Agreement”) shall refer to the Merger
Agreement as amended by this Amendment.

4. Effect on the Merger Agreement. Except as specifically amended by this
Amendment, the Merger Agreement shall remain in full force and effect. This
Amendment and



--------------------------------------------------------------------------------

the matters set forth herein shall be governed by the terms and conditions of
the Merger Agreement, as amended hereby, which are incorporated by reference
into this Amendment. Each Party agrees that the Merger Agreement, as amended by
this Amendment, constitutes the complete and exclusive statement of the
agreement between the Parties, and supersedes all prior proposals and
understandings, oral and written, relating to the subject matter contained
herein. If there is any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Merger Agreement, the terms and
provisions of this Amendment shall govern.

5. Amendment. This Amendment shall not be amended, supplemented, modified or
rescinded except in a writing signed by the Parties.

6. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Delaware without regard for the conflicts of laws
principles thereof that might otherwise refer construction or interpretation of
this Amendment to the substantive law of another jurisdiction.

7. Counterparts. This Amendment may be executed in counterparts (which
counterparts may be delivered by facsimile or other commonly used electronic
means), each of which shall be considered one and the same agreement and shall
become effective when all counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective officers thereunto duly authorized, all as of the date first set
forth above.

 

TARGACEPT, INC. By:

/s/ Stephen Hill

Name: Dr. Stephen A. Hill Title: President & CEO TALOS MERGER SUB, INC. By:

/s/ Patrick Rock

Name: Patrick C. Rock Title: President CATALYST BIOSCIENCES, INC. By:

/s/ Nassim Usman

Name: Nassim Usman, Ph.D. Title: CEO

 

3